UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2014 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-165863 E-Waste Systems, Inc. (Exact name of registrant as specified in its charter) Nevada 26-4018362 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1350 E. Flamingo, #3101, Las Vegas, NV (Address of principal executive offices) (Zip Code) 650-283-2907 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 9, 2014, there were 425,883,176 shares of our common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3: Quantitative and Qualitative Disclosures About Market Risk 43 Item 4: Controls and Procedures 43 PART II – OTHER INFORMATION Item 1: Legal Proceedings 44 Item 1A: Risk Factors 44 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3: Defaults Upon Senior Securities 45 Item 4: (Removed and Reserved) 45 Item 5: Other Information 45 Item 6: Exhibits 45 - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our condensed consolidated financial statements included in this Form 10-Q are comprised of the following: F-1 Condensed Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013; F-2 Unaudited Condensed Consolidated Statements of Operations for the six months ended June 30, 2014 and June 30, 2013 (restated); F-3 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014, and June 30, 2013(restated);and F-4 Notes to Condensed Consolidated Financial Statements (unaudited). These condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2014 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents E-Waste Systems, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash held in escrow Accounts receivable, net Related parties receivable - Inventory Deferred financing costs - Other current assets Total Current Assets Property and equipment, net Security deposits Intangible assets Investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued expenses, related parties Due to related parties - Due to others - Deferred rent - Deferred revenue - Short-term notes payable Short-term related party convertible notes payable, net Short-term convertible notes payable, net Derivative liability on short-term convertible notes payable Total Current Liabilities Long term portion of notes payable Long term portion of convertible notes payable, net Long-term portion of derivative liabilities - TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock, Series A, $0.001 par value, 10,000,000 shares authorized; 5,891 and 1,903 shares issued and outstanding, respectively 6 2 Preferred stock, Series B, $0.001 par value, 10,000,000 shares authorized; 195,000 and 195,000 shares issued and outstanding, respectively Common stock, $0.001 par value, 800,000,000 shares authorized; 425,918,387 and 262,734,973 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements - 4 - Table of Contents E-Waste Systems, Inc. and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, (Restated) (Restated) NET REVENUES: Product sales revenue $ Service revenues TOTAL REVENUES Cost of sales GROSS PROFIT OPERATING EXPENSES: Officer and director compensation Professional fees Financing costs - - Stock based compensation - - Impairment in available for sale securities - - General and administrative expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER (EXPENSE) INCOME: Interest expense, net ) Change in derivative liability ) ) Loss on conversion of notes payable ) - ) - TOTAL OTHER (EXPENSE) INCOME ) Loss from Operations before Income Taxes ) Provision for Income Taxes - NET LOSS FROM CONTINUING OPERATIONS ) Loss from Discontinued Operations, net of Income Taxes ) ) ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE: Basic and Diluted Loss per Share from Continuing Operations $ ) $ ) $ ) $ ) Basic and Diluted Loss per Share from Discontinued Operations $ NET LOSS PER SHARE - BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements - 5 - Table of Contents E-Waste Systems, Inc. and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss from continuing operations $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Bad debt provision Amortization of deferred financing costs - Depreciation expense - Amortization of intangible assets - Origination interest charge Convertible notes payable executed for services Amortization of debt discount Change in derivative liability Common stock issued for services Stock based compensation - Loss on conversion of debt Preferred stock issued for services - Impairment on available for sale securities - Contributed capital - Changes in operating assets and liabilities: Accounts receivable, net ) ) Related parties receivable ) Inventory ) Prepaid Expenses - Other current assets - Accounts payable and accrued expenses Accrued expenses, related parties Deferred revenue Deferred rent - NET CASH (USED IN) PROVIDED BY CONTINUING OPERATING ACTIVITIES ) NET CASH (USED IN) PROVIDED BY DISCONTINUED OPERATING ACTIVITIES ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) - Payments towards security deposits ) ) Payments towards intangible assets - ) NET CASH USED IN CONTINUING INVESTING ACTIVITIES ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes payable Principal payments towards convertible notes payable ) - Principal payments towards notes payable ) - Principal payments towards convertible notes payable, related parties ) - Advances from related parties - Advances from others - Issuance of common stock for cash - NET CASH PROVIDED BY CONTINUING FINANCING ACTIVITIES NET CASH PROVIDED BY FINANCING ACTIVITIES Effects of exchange rates on cash - - Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for taxes $
